        Case 3:16-md-02741-VC Document 2941 Filed 03/07/19 Page 1 of 1



                             UNITED STATES DISTRICT COURT

                          NORTHERN DISTRICT OF CALIFORNIA


 IN RE: ROUNDUP PRODUCTS                          MDL No. 2741
 LIABILITY LITGATION
                                                  Case No. 16-md-02741-VC

                                                  PRETRIAL ORDER NO. 103:
 This document relates to:
                                                  ORDER RE MONSANTO’S PROPOSED
 Hardeman v. Monsanto, 3:16-cv-00525-VC           QUESTIONS FOR DRS. ARBER AND
                                                  LEVINE

                                                  Dkt. No. 2921


       The plaintiffs’ objection to the proposed question for Dr. Arber is overruled.

       The plaintiffs’ objections to the fifth, sixth, and seventh questions that Monsanto

proposes to ask Dr. Levine are sustained. The objections to the remaining questions are overruled

on the understanding that Dr. Levine will give one- or two-word answers, such as “yes” or “I

have.” Responses with further detail would presumably be inappropriate.

       IT IS SO ORDERED.

Date: March 7, 2019                                         ___________________________
                                                            Honorable Vince Chhabria
                                                            United States District Court
